UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1836


MICHELE P. PARKS,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:13-cv-00288-D)


Submitted:   December 18, 2014             Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michele P. Parks, Appellant Pro Se.    David Nathaniel Mervis,
Thomas McLean Nanni, SOCIAL SECURITY ADMINISTRATION, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michele P. Parks appeals the district court’s order

adopting    the     magistrate     judge’s     recommendation         and    granting

Defendant’s Fed. R. Civ. P. 12(c) motion for judgment on the

pleadings    in     Parks’   civil    action       for    review     of    the   Social

Security    Administration’s       denial     of    disability       benefits.       We

have     reviewed    the     record   and      find       no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     See Parks v. Colvin, No. 5:13–cv–00288–D (E.D.N.C. June

19, 2014).       We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented        in   the    materials

before    this    court    and   argument    would       not   aid   the    decisional

process.

                                                                              AFFIRMED




                                        2